                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

TIMOTHY M. DAWSON,               )
                                 )
          Plaintiff,             )
                                 )
v.                               )                  No.: 1:18-CV-42-TAV-CHS
                                 )
McMINN COUNTY JUSTICE CENTER,    )
JOE GUY, CAPT. TIM CARVER,       )
TOBY PARSONS, SGT. RICK CLAYTON, )
MISS RUBUSH, MARK BLAIR,         )
NURSE KAY STANSBERRY,            )
BENNI RICHINSON,                 )
STATE OF TENNESSEE, and          )
TDOC,                            )
                                 )
          Defendants.            )


                     MEMORANDUM OPINION AND ORDER

      The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983

[Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1]. It appears from the

motion for leave to proceed in forma pauperis [Doc. 1] that Plaintiff lacks sufficient

financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this

motion [Doc. 1] will be GRANTED.

      Because Plaintiff is an inmate in the McMinn County Justice Center, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account will be directed to submit to the Clerk, U.S. District Court, 900 Georgia Avenue,

Room 309, Chattanooga, Tennessee 37402, as an initial partial payment, whichever is the

greater of: (a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate
trust account; or (b) twenty percent (20%) of the average monthly balance in his inmate

trust account for the six-month period preceding the filing of the complaint. 28 U.S.C. §

1915(b) (1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account is

directed to submit twenty percent (20%) of Plaintiff’s preceding monthly income (or

income credited to Plaintiff’s trust account for the preceding month), but only when such

monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28

U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED

to mail a copy of this order to the custodian of inmate accounts at the institution where

Plaintiff is now confined. The Clerk is also DIRECTED to furnish a copy of this order to

the Court’s financial deputy. This order shall be placed in Plaintiff’s prison file and follow

him if he is transferred to another correctional institution.

       Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments

and/or supplements to the complaint or any other kind of motion for relief until after the

Court has screened the complaint pursuant to the Prisoner Reform Litigation Act, see, e.g.,

28 U.S.C. §§ 1915(e)(2)(B) and 1915(A), which the Court will do as soon as practicable.

Accordingly, the Court will automatically deny any requests to amend or supplement the

complaint and/or motions filed before the Court has completed this screening.

       Plaintiff is ORDERED to immediately inform the Court and Defendants or

Defendants’ counsel of record of any address changes in writing. Pursuant to Local Rule

                                               2
83.13, it is the duty of a pro se party to promptly notify the Clerk and the other parties to

the proceedings of any change in his or her address, to monitor the progress of the case,

and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to provide

a correct address to this Court within fourteen days of any change in address may result in

the dismissal of this action.

       ENTER:


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             3
